Exhibit 10.1

 

AMENDMENT NO. 3 TO EXECUTIVE COMPENSATION AGREEMENT

 

This Amendment No. 3, dated as of October 14, 2020, and effective as of
September 1, 2020, (“Amendment No. 3”), to the Executive Compensation Agreement,
effective as of January 1, 2015, as amended by Amendment No. 1, effective as of
December 30, 2015, as further amended by Amendment No. 2, effective as of
January 1, 2017, (as so amended, the “Executive Compensation Agreement”) is made
by and between PharmaCyte Biotech, Inc., a Nevada corporation (“Company”), and
Gerald W. Crabtree (“Executive”). The Company and the Executive are each
referred to in this Amendment No. 3 as a “Party” and collectively as the
“Parties.” Capitalized terms used but not defined in this Amendment No. 3 shall
have the meanings given to them in the Executive Compensation Agreement defined
below.

 

The Parties, intending to be legally bound, hereby agree as follows:

 

1. Section 2 of the Executive Compensation Agreement is hereby amended and
restated to read in its entirety as follows:

 

2. POSITION; DUTIES. The Executive shall be employed as: (i) a member of the
Company’s Board of Directors (“Board”); (ii) Chief Scientific Officer of the
Company; and (iii) Chief Scientific Officer of Viridis Biotech, Inc. and shall
have the authorities and responsibilities customarily associated with the status
of such positions at NASDAQ listed companies. In his capacity as Chief
Scientific Officer, the Executive shall report directly to the Chief Executive
Officer of the Company. Upon termination of the Executive’s employment for any
reason, if and to the extent requested by the Company, the Executive shall
promptly resign from the Board and from all other positions that the Executive
then holds with the Company or any affiliate and promptly execute all
documentation for such resignations.

 

The Executive shall devote substantially all of his business time, effort and
energies to the business of the Company; provided, however, that notwithstanding
the foregoing, the Executive may (a) serve as an officer or director of any of
the entities for whom he serves as such on the Commencement Date or any other
entity, (b) engage in civic, charitable, public service and community activities
and affairs, (c) accept and fulfill a reasonable number of speaking engagements,
and (d) manage his personal investments and affairs, as long as such activities
do not, in the Executive’s reasonable and good faith judgment, interfere,
individually or in the aggregate, with his obligations and the proper
performance his duties and responsibilities to the Company under this Agreement
in any material respect.

 

2. Section 3(A) of the Executive Compensation Agreement is hereby amended and
restated to read in its entirety as follows:

 

(A) Base Salary. The Company will pay the Executive a base salary at an annual
rate of $84,000, payable in accordance with the Company’s usual payroll
practices. The Compensation Committee of the Board may increase the base salary
annually in its discretion. The annual rate of the Executive’s base salary as in
effect from time to time is referred to herein as “Base Salary.”

 

3. Except as specifically provided in and modified by this Amendment No. 3, the
Executive Compensation Agreement is in all respects hereby ratified and
confirmed. All references to the “Agreement” or the “Executive Compensation
Agreement” shall be deemed to refer to the Executive Compensation Agreement as
such document has been modified by this Amendment No. 3, including, without
limitation, references to the “Agreement” in Section 13 of the Executive
Compensation Agreement.

 

4. The provisions of Section 11 and Section 19 of the Executive Compensation
Agreement shall apply to this Amendment No. 3 as if set forth in full in this
Amendment No. 3, mutatis mutandis, and are hereby incorporated by reference in
this Amendment No. 3.

 

5. This Amendment No. 3 may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Signatures delivered by facsimile or
electronic mail, including by PDF, shall be effective as original signatures for
all purposes.

 

 

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 3 on the
day and year first written above.

 

 

  PHARMACYTE BIOTECH, INC.         By: [/s/ Kenneth L. Waggoner]   Name: Kenneth
L. Waggoner   Title: Chief Executive Officer,   President and General Counsel  
            EXECUTIVE         By: [/s/ Gerald W. Crabtree]   Name: Gerald W.
Crabtree   Title: Chief Scientific Officer

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 